United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1912
                                  ___________

Billy Batemon,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Pine Bluff Police Department; David     *
Vilches, Personally and in his Official *      [UNPUBLISHED]
Capacity as Detective of Pine Bluff     *
Police Department, Sharon Reed,         *
Personally and in her Official Capacity *
as Detective of Pine Bluff Police       *
Department,                             *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: September 10, 2010
                               Filed: September 17, 2010
                                ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Billy Batemon appeals the district court’s1
dismissal of his complaint under Federal Rule of Civil Procedure 12(b)(6). After


      1
        The HONORABLE SUSAN WEBBER WRIGHT, United States District Judge
for the Eastern District of Arkansas.
careful de novo review, see Schaaf v. Residential Funding Corp., 517 F.3d 544, 549
(8th Cir. 2008), we agree with the district court that Batemon’s complaint was filed
outside the applicable limitations period and that he presented no basis for equitable
tolling. His remaining arguments are not properly before us or lack merit.
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-